DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on November 19th, 2021 with respect to the rejection of claims 1-4 and 6-10 under 35 U.S.C. 103 have been fully considered but are not persuasive. Therefore, the rejections have been maintained.
At Pg. 2 of the Reply, Applicant argues that the prior art does not disclose “a detecting board, which is a planar board separated from the main body and configured to abut against a top head of the subject for signal reflection”. Examiner respectfully disagrees. As stated in the prior office action, the combination of Xianling et al (CN 205317332; cited by Applicant; previously cited), Montagnino (U.S. Publication No. 2005/0155246; cited by Applicant; previously cited), and Johnston et al (U.S. Publication No. 2019/0183386; previously cited) discloses these limitations. 
At Pg. 3 of the Reply, Applicant argues that the plate cited by Johnston “to the best, is a flat plate 16 rather than a planar one as recited in Claim 1”. Applicant’s arguments are not fully understood. It is unclear as to how Johnston’s “flat plate” is different from the Applicant’s “planar one”. According to the American Heritage Dictionary 2016, the definition of “planar” is “1. Of, relating to, or situated in a plane. 2. Flat: a planar surface. 3. Having a two-dimensional characteristic.”  In Applicant’s Figure 1b, the detecting board 40 is depicted as a level structure that is equivalent to Johnston’s top flate plate 16, as shown in Figure 1.
At Pg. 3 of the Reply, Applicant argues that Johnston’s “flat plate 16” is intended to emit laser beam rather than reflecting anything. Examiner has never argued that Johnston’s flat plate was intended to reflect anything. Instead, Examiner argued that Montagnino discloses a detecting board configured to (head-contact arm 4) of the subject for signal reflection (reflector 12b; Figure 11; [0083]). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
At Pg. 3 of the Reply, Applicant further argues that Johnston’s “distinguishing feature is non-obvious because it is resulted from the discovery that the propagation of the signal two times through the body due to the reflection does not reduce significantly the precision.” Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., leaving human body out of the way for signal reflection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, Examiner cited a completely different motivation statement for incorporating the teachings of Johnston into those of Xianling and Montagnino, which was to enable compact storage and transport—a significant advantage compared to existing height-measurement technologies (Johnston [0030]). Furthermore, it is well-settled that the suggestion to combine need not come from the reference itself. “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” MPEP 2144 I. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xianling et al (CN 205317332; cited by Applicant; previously cited; the machine translation, provided herewith, is referred to below) in view of Montagnino (U.S. Publication No. 2005/0155246; cited by Applicant; previously cited) and Johnston et al (U.S. Publication No. 2019/0183386; previously cited).
Regarding Claim 1, Xianling discloses a body analyzer, comprising: 
a main body comprising a platform in contact with feet of a subject (body weight scale; Claim 1);
a detecting element (wear-type body height measurement device is provided with the cap; Page 2 Paragraph 3), which is separated from the main body and configured to abut against a top head of the subject (Cap top is provided with outward extending cap edge; Page 4 Paragraph 1);
the signal emitter and the signal receiver are configured to measure a distance between the platform and the detecting board (During measurement, measured wears cap, and the infrared ray at cap top sends module and sends infrared ray signal, returns after sole, intercepted and captured by infrared ray receiver module, then according to infrared ray speed by CPU unit and intercepted and captured Time Calculation and go out cap top and namely draw height to the distance of sole; Page 5 Paragraph 2); 
(ultrasonic wave receiver module and ultrasonic wave send module; Claim 2), a weighing and body analyzing mechanism (Described pressure measuring module measures body weight signal, and signal is converted to the data that data processing module can identify; Claim 1), a signal processor (data processing module; Claim 2), and a wireless communication device (communication module, carry out communication connection through wireless or wire transmission mode; Abstract); 
the information transmitter is configured to transmit data of the signal emitter and the signal receiver to the weighing and body analyzing mechanism (infrared ray receiver module and infrared ray send module and are all connected with data processing module, by data processing module control; Described infrared ray receiver module, for receiving infrared-ray return path signal, and is converted to signal the data that data processing module can identify, calculates measurement height by data processing module; Claim 3); 
the weighing and body analyzing mechanism (Described pressure measuring module measures body weight signal, and signal is converted to the data that data processing module can identify; Claim 1) is configured to calculate body compositions of the subject (Mobile phone terminal, can claim measurement data according to the electronics received, and carries out showing the information of body weight and height, and carries out related operation, provides judge and the suggestion of healthy situation; Page 3 Paragraph 2);
the signal processor is configured to process data from the signal emitter, the signal receiver, and the weighing and body analyzing mechanism (based on the body weight scale of the height measured of big data, sends module, communication module and LCD display module composition by data processing module, pressure measuring module, ultrasonic wave receiver module, ultrasonic wave. Pressure measuring module, by pressure sensing device measured pressure signal, is transferred to the CPU unit of data processing module after A/D changes, and obtains weight data after CPU unit calculates; Page 3 Paragraph 8 – Page 4 Paragraph 1); and 
the wireless communication device is configured to transmit a processed data to an external mobile device or server via a wireless network (Described communication module installation has 2G, 3G, 4G, WIFI, ethernet communication network interface, makes equipment possess public network access ability, uploads or receive Cloud Server, mobile phone terminal data. Mobile phone terminal, can claim measurement data according to the electronics received, and carries out showing the information of body weight and height, and carries out related operation, provides judge and the suggestion of healthy situation. Can also by data upload Cloud Server and the team's analysis giving specialty; Page 3 Paragraph 2).  
Xianling fails to disclose a detecting board configured to abut against a top head of the subject for signal reflection; wherein the main body is provided with a signal emitter and a signal receiver, the detecting board is configured to reflect the signal emitted from said signal emitter to said signal receiver; and wherein the weighing and body analyzing mechanism comprises a gravity sensor, two electrodes, and a body analyzing chip.
Montagnino discloses a detecting board configured to abut against a top head (head-contact arm 4) of the subject for signal reflection (reflector 12b; Figure 11; [0083]); wherein the main body is provided with a signal emitter and a signal receiver (transceiver 12a; Figure 11; ultrasonic transceiver arranged inside the front end 1a of the weight measurement unit 1; [0083]), the detecting board (head-contact arm 4) is configured to reflect (reflector 12b; Figure 11; [0083]) the signal emitted from said signal emitter to said signal receiver (The ultrasonic signal reflected at the reflector is received by the transceiver (the receiving side), so that the height detector 12 detects the signal of the distance between the transceiver and the reflector; [0093]; the height detector includes a transceiver provided in the weight measurement unit or the fixed bar and a reflector provided in the head-contact arm or the movable bar; [0030]); and wherein the weighing and body analyzing mechanism comprises a gravity sensor (The weight measurement unit 1, a known weight measurement device, includes a weight sensor 14; [0078]), two electrodes (a biogenic impedance can be measured in a biogenic-impedance measurement unit 17 composed of an electrification electrode 18 and a measurement electrode 19, arranged at a position of the weight measurement unit 1 where the examinee 51 stands, for detecting a biogenic-impedance signal based on the biogenic impedance of the examinee 51; [0107]), and a body analyzing chip (Using a biogenic-impedance producing processor 20 (composed of a current-supply circuit, a voltage detection circuit, a microcomputer, etc.) for transform processing of a biogenic impedance signal based on the biogenic impedance as a biogenic-impedance value, the biogenic-information calculation unit 16 can calculate biogenic-information about body composition (at least one value of body fat, visceral fat, subcutaneous fat, muscle, bones, and body water); [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the measurement teachings of Montagnino into those of Xianling in order to calculate biogenic information based on the weight and height measurements (Montagnino [0107]).  It would have been obvious to one of ordinary skill in the art to implement a simple substitution of one known element for another to yield predictable results (MPEP 2143 I (B)). In this case, it would have been obvious to use the known ultrasound reflector height detector to yield the predictable result of measuring the patient’s height and the electrodes for body analysis into the method disclosed by Xianling.
Xianling and Montagnino fail to disclose a planar board separated from the main body.
Johnston discloses a detecting board (The upper assembly 12 includes a laser measurement device 20 affixed to an elongated top flat plate 16; [0028]), which is a planar board (top flat plate 16 [0028]; Figure 1) separated from the main body (Figure 1 shows detecting board 12 separate from main body 14 ; [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the planar, separate lower and upper assemblies taught by Johnston into those of Xianling and Montagnino in order to allow compact storage and transport—a significant advantage compared to existing height-measurement technologies (Johnston [0030]). 

Regarding Claim 3, Xianling discloses that the main body further comprises a display screen (LCD display module; Page 5 Paragraph 2) connected to the signal processor and configured to receive and display processed data transmitted from the signal processor (Display apparatus module is for showing the measurement data such as body weight, height, and the health state drawn according to measurement data analysis, healthy instruction; Page 5 Paragraph 2).  

Regarding Claim 4, Xianling discloses that the signal emitter is at least one selected from the group consisting of a laser emitter, an LED emitter, an infrared emitter, an ultrasonic transmitter (ultrasonic wave receiving module and the embedding of ultrasonic wave sending module; Abstract), an electromagnetic wave transmitter, and a millimeter wave transmitter.  

Regarding Claim 7, Xianling discloses that the body composition is at least one selected from the group consisting of weight (Described pressure measuring module measures body weight signal, and signal is converted to the data that data processing module can identify; Claim 1), body fat, body water, body muscle, basal metabolism, body mass index, bone mass.


Johnston discloses that the detecting board is a plastic plate (Paragraph 34) or a cell phone.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the plastic teachings of Johnston into those of Xianling and Montagnino in order to make the plate substantially impervious to normal wear, extreme temperatures, and water (Johnston Paragraph 34).

Regarding Claim 9, Xianling discloses a body analyzer, comprising: 
a main body comprising a platform in contact with feet of a subject (body weight scale; Claim 1), wherein the main body is provided with a signal emitter and a signal receiver (ultrasonic wave receiver module and ultrasonic wave send module; Claim 2); 
a detecting element (wear-type body height measurement device is provided with the cap; Page 2 Paragraph 3), which is separated from the main body and configured to abut against a top head of the subject (Cap top is provided with outward extending cap edge; Page 4 Paragraph 1);
and the signal emitter and the signal receiver are configured to measure a distance between the platform and the detecting board (During measurement, measured wears cap, and the infrared ray at cap top sends module and sends infrared ray signal, returns after sole, intercepted and captured by infrared ray receiver module, then according to infrared ray speed by CPU unit and intercepted and captured Time Calculation and go out cap top and namely draw height to the distance of sole; Page 5 Paragraph 2); wherein 
the main body further comprises a weighing and body analyzing mechanism (Described pressure measuring module measures body weight signal, and signal is converted to the data that data processing module can identify; Claim 1), a signal processor (data processing module; Claim 2), an (ultrasonic wave receiver module and ultrasonic wave send module; Claim 2), a wireless communication device (communication module, carry out communication connection through wireless or wire transmission mode; Abstract), and a display screen (LCD display module; Page 5 Paragraph 2); 
the wireless communication device is configured to perform a data interaction with an external mobile device or server via a wireless network (communication module installation has 2G, 3G, 4G, WIFI, ethernet communication network interface, makes equipment possess public network access ability, uploads or receive Cloud Server, mobile phone terminal data; Claim 4); 
the information transmitter is configured to transmit data of the signal emitter and the signal receiver to the weighing and body analyzing mechanism (infrared ray receiver module and infrared ray send module and are all connected with data processing module, by data processing module control; Described infrared ray receiver module, for receiving infrared-ray return path signal, and is converted to signal the data that data processing module can identify, calculates measurement height by data processing module; Claim 3); 
the weighing and body analyzing mechanism (Described pressure measuring module measures body weight signal, and signal is converted to the data that data processing module can identify; Claim 1) is configured to calculate body compositions of the subject (Mobile phone terminal, can claim measurement data according to the electronics received, and carries out showing the information of body weight and height, and carries out related operation, provides judge and the suggestion of healthy situation; Page 3 Paragraph 2); 
the signal processor is electrically connected to the weighing and body analyzing mechanism, the signal emitter, the signal receiver, the wireless communication, and display screen respectively, and configured to process data of the signal emitter, the signal receiver, and the weighing and body analyzing mechanism (based on the body weight scale of the height measured of big data, sends module, communication module and LCD display module composition by data processing module, pressure measuring module, ultrasonic wave receiver module, ultrasonic wave. Pressure measuring module, by pressure sensing device measured pressure signal, is transferred to the CPU unit of data processing module after A/D changes, and obtains weight data after CPU unit calculates; Page 3 Paragraph 8 – Page 4 Paragraph 1), and 
a processed  Client Ref. No. ASP181716226USdata is sent to the display screen for displaying and to the external mobile device or server via the wireless communication device (Display apparatus module is for showing the measurement data such as body weight, height, and the health state drawn according to measurement data analysis, healthy instruction; Page 5 Paragraph 2).  
Xianling fails to disclose a detecting board configured to abut against a top head of the subject for signal reflection; wherein the main body is provided with a signal emitter and a signal receiver, the detecting board is configured to reflect the signal emitted from said signal emitter to said signal receiver; and wherein the weighing and body analyzing mechanism comprises a gravity sensor, two electrodes, and a body analyzing chip.
Montagnino discloses a detecting board configured to abut against a top head (head-contact arm 4) of the subject for signal reflection (reflector 12b; Figure 11; [0083]); wherein the main body is provided with a signal emitter and a signal receiver (transceiver 12a; Figure 11; ultrasonic transceiver arranged inside the front end 1a of the weight measurement unit 1; [0083]), the detecting board (head-contact arm 4) is configured to reflect (reflector 12b; Figure 11; [0083]) the signal emitted from said signal emitter to said signal receiver (The ultrasonic signal reflected at the reflector is received by the transceiver (the receiving side), so that the height detector 12 detects the signal of the distance between the transceiver and the reflector; [0093]; the height detector includes a transceiver provided in the weight measurement unit or the fixed bar and a reflector provided in the head-contact arm or the movable bar; [0030]); and wherein the weighing and body analyzing mechanism comprises a gravity (The weight measurement unit 1, a known weight measurement device, includes a weight sensor 14; [0078]), two electrodes (a biogenic impedance can be measured in a biogenic-impedance measurement unit 17 composed of an electrification electrode 18 and a measurement electrode 19, arranged at a position of the weight measurement unit 1 where the examinee 51 stands, for detecting a biogenic-impedance signal based on the biogenic impedance of the examinee 51; [0107]), and a body analyzing chip (Using a biogenic-impedance producing processor 20 (composed of a current-supply circuit, a voltage detection circuit, a microcomputer, etc.) for transform processing of a biogenic impedance signal based on the biogenic impedance as a biogenic-impedance value, the biogenic-information calculation unit 16 can calculate biogenic-information about body composition (at least one value of body fat, visceral fat, subcutaneous fat, muscle, bones, and body water); [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the measurement teachings of Montagnino into those of Xianling in order to calculate biogenic information based on the weight and height measurements (Montagnino [0107]).  It would have been obvious to one of ordinary skill in the art to implement a simple substitution of one known element for another to yield predictable results (MPEP 2143 I (B)). In this case, it would have been obvious to use the known ultrasound reflector height detector to yield the predictable result of measuring the patient’s height and the electrodes for body analysis into the method disclosed by Xianling.
Xianling and Montagnino fail to disclose a planar board separated from the main body.
Johnston discloses a detecting board (The upper assembly 12 includes a laser measurement device 20 affixed to an elongated top flat plate 16; [0028]), which is a planar board (top flat plate 16 [0028]; Figure 1) separated from the main body (Figure 1 shows detecting board 12 separate from main body 14; [0028]).
(Johnston [0030]).

Regarding Claim 10, Xianling discloses that the signal emitter is at least one selected from the group consisting of: a laser emitter, an LED emitter, an infrared emitter, an ultrasonic transmitter (ultrasonic wave receiving module and the embedding of ultrasonic wave sending module; Abstract), an electromagnetic wave transmitter, and a millimeter wave transmitter.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xianling, Montagnino, and Johnston, as applied to Claim 1 above, and further in view of Emalfarb (U.S. Publication No. 2018/0035918; previously cited).
Regarding Claim 2, Xianling, Montagnino, and Johnston fail to disclose an acoustic indicator device electrically connected to the signal processor, and configured to broadcast processed data transmitted from the signal processor in voice.
Emalfarb discloses an acoustic indicator device (speakers 148) electrically connected to the signal processor, and configured to broadcast processed data transmitted from the signal processor in voice (The one or more speakers 148 can play a variety of audio clips, such as, for example, music, audio instructions, audio taunts (e.g., in response to the wireless communication module 125 of the scale 110 receiving a taunt signal), prerecorded audio messages, or any combination thereof; Paragraph 61).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the acoustic teachings of Emalfarb into those of Xianling, 

Regarding Claim 6, Xianling, Montagnino, and Johnston fail to disclose a power supply device configured to supply power to the body analyzer.
Emalfarb discloses a power supply device configured to supply power to the body analyzer (The scale 610 includes an electrical plug 632 for plugging the detachable housing 615b directly into an electrical outlet or the like for charging a power source (e.g., rechargeable battery) (not shown) contained within the detachable housing 615b; Paragraph 91).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the power teachings of Emalfarb into those of Xianling, Montagnino, and Johnston in order to provide power to the device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791